 Case: 2:19-cv-05363-ALM-KAJ Doc #: 19 Filed: 07/23/20 Page: 1 of 3 PAGEID #: 53



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

AUDREY GUTIERREZ-HOGANS,

                       Plaintiff,

       v.                                              Civil Action 2:19-cv-5363
                                                       Chief Judge Algenon L. Marbley
                                                       Magistrate Judge Jolson
JPMORGAN CHASE & CO.,

                       Defendant.


                             REPORT AND RECOMMENDATION

       On April 9, 2020, the Undersigned granted counsel for Plaintiff’s Motion to Withdraw.

(Doc. 13). It directed Plaintiff to inform the Court within thirty days whether she intended to

proceed with this case pro se. (Id. at 2). But that Order was returned as undeliverable. (Doc. 14).

On May 19, 2020, the Undersigned directed Plaintiff to file a notice within twenty-one (21) days

with her current contact information. (Doc. 15). That mail was also returned as undeliverable.

(Doc. 16). On June 22, 2020, the Undersigned issued a Show Cause Order, directing Plaintiff to

show cause why the case should not be dismissed for want of prosecution. Again, that order was

returned as undeliverable. (Doc. 18).

       The Court may dismiss an action for failure to prosecute under its inherent power to control

its docket, see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of the

Federal Rules of Civil Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff fails

to prosecute or comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) ... operates as an adjudication on the merits.” The measure is available to the Court
 Case: 2:19-cv-05363-ALM-KAJ Doc #: 19 Filed: 07/23/20 Page: 2 of 3 PAGEID #: 54




“as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       As the Undersigned has explained in previous orders, and as stated in the pro se handbook,

pro se litigants have an obligation to keep the Court updated regarding changes in address and/or

phone number; failure to do so will result in dismissal of the case for lack of prosecution. As it

appears that Plaintiff has abandoned this case, that is what must happen here. Although this Court

has a “favored practice of reaching a disposition on the merits,” the Court’s “need to manage its

docket, the interest in expeditious resolution of litigation, and the risk of prejudice to the

defendant” outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d 160, 162 (6th Cir.

1993). Finally, the Undersigned has considered less drastic sanctions than dismissal but concludes

that any such effort would be futile given Plaintiff’s failure to participate in these proceedings.

       The Undersigned, therefore, RECOMMENDS that this case be dismissed for want of

prosecution.




                                                  2
 Case: 2:19-cv-05363-ALM-KAJ Doc #: 19 Filed: 07/23/20 Page: 3 of 3 PAGEID #: 55




                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: July 23, 2020                                    /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
